Per Curiam.
Assuming that the original agreement of the parties was one which did not particularly specify the duration of the tenant’s occupancy within the meaning of section 232 of the Real Property Law (as amd. by Laws of 1920, chap. 130), and after October 1, 1924, the tenant held over from year to year down to October 1, 1929, the giving of the thirty-day notice by the landlord on or before October 1, 1929, in the absence of a prior acceptance of rent for that month, negatived any agreement for the renewal of the tenancy to October 1, 1930, and terminated the term October 31, 1929. (Mayer Meat Co. v. Heilman, 120 Misc. 382.)
Final order reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Bijur, Peters and Frankenthaler, JJ.